         Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 1 of 16




ERIC S. DREIBAND, IL Bar No. 6210456
Assistant Attorney General
Civil Rights Division

BART M. DAVIS, ID Bar No. 2696
United States Attorney
District of Idaho

PETER L. WUCETICH, ID Bar No. 10557
Assistant United States Attorney
District of Idaho

MATTHEW J. DONNELLY, IL Bar No. 6281308
Attorney
United States Department of Justice
Civil Rights Division
950 Pennsylvania Avenue, NW
Washington, DC 20530
Telephone: (202) 616-2788
Email: matthew.donnelly@usdoj.gov

       Attorneys for the United States

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO



 LINDSAY HECOX, et al.,
                           Plaintiffs,                 Case No. 1:20-cv-00184-DCN

           v.

 BRADLEY LITTLE, et al.,                               STATEMENT OF INTEREST

                           Defendants.



       The United States files this Statement of Interest pursuant to 28 U.S.C. § 517, which

authorizes the Department of Justice “to attend to the interests of the United States in a suit

pending in a court of the United States.” The United States enforces Title IX of the Civil Rights

Act of 1964, 42 U.S.C. § 2000h-2, which authorizes the Attorney General to intervene in cases


                                                  1
         Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 2 of 16




of general public importance involving alleged denials of the “equal protection of the laws under

the fourteenth amendment to the Constitution on account of . . . sex.” See also United States v.

Virginia, 518 U.S. 515, 523 (1996) (lawsuit by United States pursuant to Title IV of the Civil

Rights Act, 42 U.S.C. § 2000c-6, raising equal-protection challenge to Virginia Military

Institute’s sex-based admission policy).

       On March 30, 2020, Idaho enacted the Fairness in Women’s Sports Act (Fairness Act),

Idaho Code Ann. § 33-6202 et seq. 1 Plaintiffs filed their Complaint on April 15, alleging that

that the Fairness Act violates, among other things, the Equal Protection Clause. Compl. ¶¶ 138-

51, ECF No. 1. Plaintiffs moved for a preliminary injunction on their equal-protection claim on

April 30. Pls.’ Mem. in Support of Motion for Preliminary Inj. at 1, ECF No 22-1 (Br.). The

United States submits this Statement to aid this Court in its application of the Equal Protection

Clause in deciding the preliminary-injunction motion as well as in this case more generally.

                                        INTRODUCTION

       It is common ground that some sex-based classifications are constitutional because

certain “differences between men and women” are “enduring.” Virginia, 518 U.S. at 533.

Applying this principle, the Ninth Circuit has held that the Equal Protection Clause permits an

athletics policy that “preclude[s] boys from playing on girls’ teams, even though girls are

permitted to participate on boys’ athletic teams” in light of the real biological differences

between men and women. Clark ex rel. Clark v. Arizona Interscholastic Ass’n, 695 F.2d 1126,

1127 (9th Cir. 1982) (Clark I); see also Clark ex rel. Clark v. Arizona Interscholastic Ass’n, 886

F.2d 1191, 1192 (9th Cir. 1989) (Clark II) (same).




1
 The Fairness Act does not go into effect until July 2020. The United States’ citations refer to
where the Act will appear in the Idaho statutory code.
                                                  2
         Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 3 of 16




       Plaintiffs neither challenge this precedent nor dispute that Idaho’s Fairness Act adopts the

same framework. Instead, they appear to ask this Court to create an exception to this settled

understanding of the Equal Protection Clause when the biological males who seek to participate

on a female-specific team identify as transgender. But the Fairness Act is on all fours with the

policy the Ninth Circuit upheld in the Clark decisions, and nothing about an athlete’s transgender

status requires a different result here. The Equal Protection Clause does not require States to

abandon their efforts to provide biological women with equal opportunity to compete for, and

enjoy the life-long benefits that flow from, participation in school athletics in order to

accommodate the team preferences of transgender athletes. Put differently, the Constitution does

not require Idaho to provide the special treatment Plaintiffs request, under which biological

males are allowed to compete against biological females if and only if the biological males are

transgender.

                                 STATUTORY BACKGROUND

       Idaho’s Fairness Act contains two key substantive provisions. First, covered athletic

teams “shall be expressly designated as one (1) of the following based on biological sex:

(a) Males, men, or boys; (b) Females, women, or girls; or (c) Coed or mixed.” Idaho Code Ann.

§ 33-6203(1). Second, “[a]thletic teams or sports designated for females, women, or girls shall

not be open to students of the male sex.” Id. § 33-6203(2). The Fairness Act does not contain a

comparable limitation for biological females who wish to participate on a team designated for

biological males.

       In codified legislative findings, the Idaho Legislature explained why it was adopting the

Fairness Act. Idaho Code Ann. § 33-6202. Specifically, the Act explains: “Having separate sex

specific teams furthers efforts to promote sex equality. Sex-specific teams accomplish this by

providing opportunities for female athletes to demonstrate their skill, strength, and athletic
                                                  3
         Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 4 of 16




abilities while also providing them with opportunities to obtain recognition and accolades,

college scholarships, and the numerous other long-term benefits that flow from success in

athletic endeavors.” Id. § 33-6202(12). In support of this conclusion, the Act cites authority

establishing that inherent physiological differences between men and women generally include a

difference in “strength, speed, and endurance” that results in “different athletic capabilities,”

which generally give men a significant advantage in head-to-head competition. Id. § 33-

6202(1)-(10) (citations omitted). In addition, the Act’s findings reference a 2019 study that

concluded biological males retain their athletic performance advantage over biological females

even after engaging in hormone treatments that attempt to diminish a biological male’s natural

testosterone. Id. § 33-6202(11) (citing Tommy Lundberg et al., Muscle strength, size and

composition following 12 months of gender-affirming treatment in transgender individuals:

retained advantage for the transwomen, Karolinksa Institutet (Sept. 26, 2019)).

                                           DISCUSSION

              Idaho’s Fairness Act Complies with the Equal Protection Clause.

A.     The Equal Protection Clause Does Not Prohibit States From Generally Requiring
       Separate Athletic Teams For Biological Females And Biological Males.

       The Equal Protection Clause allows Idaho to recognize the average physiological

differences between the biological sexes in athletics. Because of these differences, the Fairness

Act’s limiting of certain athletic teams to biological females provides equal protection because

the limitation is based on the same exact interest that allows the creation of sex-segregated

athletic teams in the first place—namely, the goal of ensuring that biological females have equal

athletic opportunities. Plaintiffs’ arguments to the contrary directly conflict with Ninth Circuit

precedent. Indeed, the Ninth Circuit’s Clark decisions upheld athletic policies that were

materially indistinguishable from the Fairness Act.


                                                  4
         Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 5 of 16




       1.      The Equal Protection Clause provides that a State cannot “deny to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. The

Clause “is essentially a direction that all persons similarly situated should be treated alike.” City

of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). The converse, of course, is that

States may treat differently situated persons differently. And for sex-based classifications, the

Supreme Court has recognized that “the sexes are not similarly situated in certain

circumstances.” Michael M. v. Superior Court, 450 U.S. 464, 469 (1981) (plurality opinion).

Notably, “[p]hysical differences between men and women . . . are enduring,” and the “two sexes

are not fungible.” Virginia, 518 U.S. at 533 (citation omitted).

       Accordingly, the Ninth Circuit has repeatedly rejected equal-protection challenges to an

athletics policy that “preclude[d] boys from playing on girls’ teams, even though girls are

permitted to participate on boys’ athletic teams.” Clark I, 695 F.2d at 1127; see also Clark II,

886 F.2d at 1192. In upholding one such policy that prohibited biological males from

participating on volleyball teams limited to biological females, the Ninth Circuit explained that

“due to average physiological differences” between the sexes, “males would displace females to

a substantial extent if they were allowed to compete for positions on the [female] team” and

“athletic opportunities for women would be diminished.” Clark I, 695 F.2d at 1131; see also

Clark II, 886 F.2d at 1192 (reaffirming this conclusion).

       2.      In light of this background, the substantive provisions of Idaho’s Fairness Act

easily comply with the Equal Protection Clause. Even assuming arguendo that these provisions

trigger intermediate scrutiny—on the theory that they permit only biological females (and not

biological males) to participate on teams designated for the opposite sex, see Br. 16—they

readily withstand this form of review. To survive this standard, Idaho must show only that the



                                                  5
         Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 6 of 16




alleged sex discrimination “serves important governmental objectives and that the discriminatory

means employed are substantially related to the achievement of those objectives.” Virginia, 518

U.S. at 524 (citation and quotation marks omitted). Plaintiffs’ Motion does not dispute that the

objective of the Fairness Act—“promot[ing] sex equality” through “[s]ex-specific teams” that

“provid[e] opportunities for female athletes to demonstrate their skill, strength, and athletic

abilities while also providing them with opportunities to obtain recognition and accolades,

college scholarships, and the numerous other long-term benefits that flow from success in

athletic endeavors”—is an important governmental objective. Idaho Code Ann. § 33-6202(12);

see Br. 17. Nor could it, given that the Ninth Circuit has already held that “[t]here is no

question” that “promoting equality of athletic opportunity between the sexes” is an “important

governmental interest.” Clark I, 695 F.2d at 1131; see also Virginia, 518 U.S. at 533 (“Sex

classifications may be used to” promote “equal employment opportunity,” and “to advance full

development of the talent and capacities of our Nation’s people.”) (citations omitted). Instead,

Plaintiffs contend only that the Fairness Act’s alleged sex classification is “not substantially

related” to this undeniably important goal. Br. 17. Each of their arguments lacks merit.

       First, Plaintiffs contend that Idaho could use “circulating testosterone levels” as a better

proxy for physical ability than biological sex. Br. 18. But even assuming that premise were

true, 2 the Ninth Circuit has already held that biological sex is a constitutionally acceptable proxy



2
  Here, the Idaho Legislature found otherwise. In its findings, the Act explains: “The benefits
that natural testosterone provides to male athletes is not diminished through the use of puberty
blockers and cross-sex hormones. A recent study on the impact of such treatments found that
even ‘after 12 months of hormonal therapy,’ a man who identifies as a woman and is taking
cross-sex hormones ‘had an absolute advantage’ over female athletes and ‘will still likely have
performance benefits’ over women.” Idaho Code Ann. § 33-6202(11) (quoting Tommy
Lundberg et al., Muscle strength, size and composition following 12 months of gender-affirming
treatment in transgender individuals: retained advantage for the transwomen, Karolinksa
Institutet (Sept. 26, 2019)). Plaintiffs never address this study in their Motion.
                                                  6
         Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 7 of 16




that satisfies intermediate scrutiny’s “substantially related” requirement. In Clark I, the Ninth

Circuit explained that with respect to “average physiological differences,” “there is no question

that the Supreme Court allows for these average real differences between the sexes to be

recognized or that they allow gender to be used as a proxy in this sense if it is an accurate

proxy”—even if biological sex is not a perfect proxy in every case. 695 F.2d at 1131.

       In fact, the Ninth Circuit expressly rejected the argument Plaintiffs advance here—

namely, that the “substantially related” requirement demands that participation on athletic teams

“be limited on the basis of specific physical characteristics other than sex.” Id. Although the

court of appeals knew that a “sexual classification could be avoided by classifying directly on the

basis of physical differences such as height or weight,” for example, id. at 1130, it explained that

“[t]he existence of these alternatives shows only that the exclusion of boys is not necessary to

achieve the desired goal.” Id. at 1131. And given that “absolute necessity is not required before

a gender based classification can be sustained” under intermediate scrutiny, “even the existence

of wiser alternatives than the one chosen does not serve to invalidate the policy here since it is

substantially related to the goal.” Id. at 1131-32. Thus, even if Plaintiffs believe that the

Fairness Act “may not maximize equality,” the Equal Protection Clause entitles Idaho to make

“trade-offs between equality and practicality” under intermediate scrutiny. Id. Accordingly,

Plaintiffs’ lengthy discussion of circulating testosterone levels (Br. 17-19) is beside the point.

       Second, Plaintiffs assert (Br. 19-20) that the premise that biological males “are physically

superior” to biological females is a “paternalistic” “sexual stereotype.” Again, Clark I forecloses

this assertion. The Ninth Circuit specifically held that the exclusion of biological males from

teams designated for biological females did not rest on “archaic and overbroad’ generalizations,”

“sexual stereotypes,” “invidious discrimination against women,” “or stigmatization of women.”



                                                  7
         Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 8 of 16




695 F.2d at 1131 (citations omitted). Rather, that exclusion “simply recogniz[ed] the

physiological fact that males would have an undue advantage competing against women.” Id.

Indeed, the Supreme Court itself engaged in similar reasoning in Virginia when it observed that

admitting women to a previously all-male military academy “would undoubtedly require” that

institution “to adjust aspects of the physical training programs.” 518 U.S. at 550 n.19. And, the

Fourth Circuit took the same approach in Bauer v. Lynch, 812 F.3d 340 (4th Cir. 2016), when it

explained: “Men and women simply are not physiologically the same for the purposes of

physical fitness programs. The Supreme Court recognized as much in its discussion of the

physical training programs addressed in the [Virginia] litigation.” Id. at 350.

       Moreover, if Plaintiffs were correct that the Equal Protection Clause prevented

recognizing these physiological differences, then Idaho (and every other State) would be

constitutionally compelled to maintain only co-ed teams and sports—a situation that would

obviously harm women. Indeed, the Ninth Circuit considered and rejected the same assertion

because such a scheme would diminish opportunities for girls and women: It is “clear” that

“males would displace females to a substantial extent” and thus “athletic opportunities for

women would be diminished.” Clark I, 695 F.2d at 1131.

       Third, Plaintiffs urge (Br. 20-21) that the Fairness Act deprives biological males who

wish to participate on female-only teams of various “benefits” associated with “school

athletics”—namely, the availability of a forum for “students to develop skills, make friends,

increase physical activity, and learn valuable life lessons.” That is simply false, however, as the

Fairness Act in no way deprives biological males who are transgender of those benefits, but

rather simply requires them to obtain those benefits on a male-only or co-ed team, just as

biological males who are not transgender must do. Indeed, for that reason, this is a far easier



                                                 8
         Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 9 of 16




case than in Clark, where the male plaintiffs had no ability whatsoever “to participate on their

high school volleyball teams” because “[t]heir schools only sponsor[ed] interscholastic

volleyball teams for girls.” Clark I, 695 F.2d at 1127; see also Clark II, 886 F.2d at 1192

(same). The policy in the Clark cases obviously deprived those plaintiffs of the “benefits”

associated with “school athletics” in the particular sport of their choice, but the Ninth Circuit still

upheld the policy as substantially related to an important interest, given that those plaintiffs

could participate in many other sports (including some not available to women). See Clark II,

886 F.2d at 1193 (noting that at the plaintiff’s school, biological females were not permitted to

compete on the wrestling team); Clark I, 695 F.2d at 1131 (explaining that in the plaintiffs’

situation, “boys’ overall opportunity” for athletic participation was “not inferior to girls’”).

Plaintiffs here need not even choose a different sport; they simply must play on the team that

corresponds to their biological sex, just like everyone else.

       As the Clark cases confirm, the Equal Protection Clause permits Idaho to ensure equal

athletic opportunities for girls and women by limiting some athletic competitions and teams to

biological females. As part of ensuring equal opportunities, Idaho may prevent biological

“males [from] displac[ing] females.” Clark I, 695 F.2d at 1131. Plaintiffs have not provided and

cannot provide any explanation for why the Equal Protection Clause entitles transgender athletes

to these benefits at the expense of their biological female peers.

       B.      An Athlete’s Transgender Status Does Not Change The Analysis.

       Given the discussion above, Plaintiffs do not (and cannot) seriously maintain that every

biological male has a constitutional right to participate on athletic teams limited to biological

females. Instead, Plaintiffs appear to ask this Court to create an exception to equal-protection

precedent for biological males who identify as transgender. But an athlete’s transgender status

does not alter the equal-protection analysis here. Refusing to provide a special exemption for
                                                  9
        Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 10 of 16




biological males if and only if they are transgender is hardly a denial of equal protection on the

basis of sex, especially when such an exemption would harm biological females. Rather,

Plaintiffs’ requested special exemption would actually require Idaho to engage in discrimination

on the basis of gender identity, by compelling the State to discriminate against biological males

whose gender identity reflects their biological sex.

       1.      To start, Plaintiffs cannot evade the Ninth Circuit’s Clark decisions by claiming

that it is “unlikely that significant numbers” of biologically male transgender individuals will

“ever participate in athletics in Idaho, let alone displace” female athletes, particularly with

respect to scholarship opportunities. Br. 23. Even assuming that this speculative assertion were

true, it would get Plaintiffs nowhere. The equal-protection analysis in the Clark decisions does

not turn on whether biological males displace biological females across the board or only at the

margins. Contra Br. 20 n.15 (contending that under Clark I, female athletes must be displaced

“‘to a substantial extent’” for a policy to survive intermediate scrutiny). Notably, in Clark II, the

Ninth Circuit upheld the exclusion of a single male from the women’s volleyball team on the

ground that “[i]f males are permitted to displace females on the school volleyball team even to

the extent of one player like Clark, the goal of equal participation by females in interscholastic

athletics is set back.” 886 F.2d at 1193 (emphasis added). That holding was consistent with the

analysis in Clark I, where the Ninth Circuit explained that even though schools could allow

“boys’ participation . . . in limited numbers” while still preserving athletic opportunities for

women, the Equal Protection Clause did not prohibit the categorical exclusion of biological

males from teams limited to biological females. 695 F.2d at 1131.

       Adopting Plaintiffs’ desired exception also would considerably weaken the

justification—plainly viewed as legitimate by the Ninth Circuit—for excluding biological males



                                                  10
        Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 11 of 16




who identify as male from female-specific teams. After all, Plaintiffs have not identified any

non-transgender biological male who wishes to participate on female-only teams. Nor have

Plaintiffs provided any reason to believe that the population of non-transgender biological males

who wish to participate on female-only teams, whether in Idaho or elsewhere, is a substantial

one. Yet the displacement of even some biological females from school athletics, and from all of

the educational benefits that flow from such participation, would have real consequences for

those women and for the ability of government to remedy past discrimination against women in

athletic educational opportunities and “to advance full development of” their talents and

capacities. Virginia, 518 U.S. at 533.

       Moreover, to create Plaintiffs’ proposed transgender exception, this Court would have to

order Idaho to engage in discrimination on the basis of gender identity. Specifically, Plaintiffs

would have this Court allow only those biological males who identify as female to participate on

female-specific teams. Under those circumstances, Idaho would be denying non-transgender

biological males (such as the Clark plaintiffs) the same opportunity solely because their gender

identity reflected their biological sex. That penalty would be in addition to the penalty imposed

on non-transgender biological females who are displaced from their teams by biological males.

       2.      Plaintiffs fare no better in repeatedly contending that the Fairness Act

discriminates on the basis of transgender status. The Fairness Act’s substantive provisions do

not even mention a student’s transgender status or gender identity, much less draw classifications

on those bases. Idaho Code Ann. § 33-6203(1), (2). Indeed, Plaintiffs complain that the Act

does “not permit consideration of gender identity.” Br. 4. Instead, the Fairness Act’s substantive

provisions draw permissible classifications based on biological sex. Idaho Code Ann. § 33-

6203(1), (2). The provisions prohibit all biological males from participating on a team



                                                11
        Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 12 of 16




designated for biological females, regardless of whether those biological males are transgender

or not. Id. Likewise, the provisions treat all biological females the same, regardless of whether

those biological females are transgender or not. Id. An athlete’s transgender status and gender

identity are irrelevant.

        The Fairness Act therefore does not, as Plaintiffs contend, exclude students from

participating in sports “for no other reason than because they are transgender.” Br. 21. Despite

Plaintiffs’ repeated declaration (e.g., Br. 1, 4, 10, 12) that the Act “categorically” “bars” all

transgender athletes who identify as female from competing in any athletic activities, no such bar

exists. Transgender athletes are permitted under the Act to compete in any athletic activities

consistent with their biological sex. While the United States does not doubt the personal

objection that some transgender athletes who identify as female may have to competing on male

teams—though, under the Fairness Act, such teams are open to all biological males and all

biological females—this personal objection does not transform the Fairness Act into a

categorical bar. Transgender athletes retain the option of participating on teams that align with

their biological sex or co-ed teams.

        Even if the requirement that athletes participate on the teams that align with their

biological sex were to have a disparate impact on transgender individuals, it is blackletter law

that such an effect does not violate the Equal Protection Clause. As the Supreme Court has

repeatedly explained, “the Fourteenth Amendment guarantees equal laws, not equal results.”

Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256, 273 (1979). For this reason, the Supreme

Court in Washington v. Davis, 426 U.S. 229 (1976), explained that “our cases have not embraced

the proposition that a law or other official act, without regard to whether it reflects a racially




                                                  12
        Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 13 of 16




discriminatory purpose, is unconstitutional solely because it has a racially disproportionate

impact.” Id. at 239.

       Thus, while Plaintiffs may dislike that the Fairness Act does “not permit consideration of

gender identity,” Br. 4—and thus does not exempt transgender athletes from the ordinary rule—

the Equal Protection Clause guarantees equal treatment, not special treatment.

       Contrary to Plaintiffs’ assertion, Karnoski v. Trump, 926 F.3d 1180 (9th Cir. 2019), did

not unsettle that basic principle by holding that a “policy forcing people to serve in the military

consistent with ‘biological sex’ amounted to discrimination based on transgender status.” Br. 14.

Rather, the Ninth Circuit concluded only that the challenged policy “on its face treats

transgender persons differently than other persons” based on its belief that the policy required

only “[t]ransgender persons”—as opposed to all servicemembers—to “serve in their biological

sex.” 926 F.3d at 1201 (ellipsis omitted). In fact, the court in Karnoski stated that “[b]ecause the

2018 Policy discriminates on the basis of transgender status on its face, we need not address

whether” facial discrimination on the basis of “gender dysphoria and transition” “constitutes

discrimination against transgender persons.” 926 F.3d at 1201 n.18. That express reservation

would have been unnecessary if, as Plaintiffs maintain, Karnoski had held that any facially

neutral requirement that all individuals adhere to the standards associated with their biological

sex invariably constitutes discrimination based on transgender status.

       Such a holding also would have put the Ninth Circuit at odds with the D.C. Circuit,

which held that the same military policy did not constitute “a blanket transgender ban” simply

because it required servicemembers “to serve in their biological sex.” Doe 2 v. Shanahan, 755

Fed. Appx. 19, 24 (D.C. Cir. 2019) (per curiam). As the D.C. Circuit explained, “not all

transgender persons seek to transition to their preferred gender”; rather, the typical definition of



                                                 13
        Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 14 of 16




“transgender persons”—including the one offered by Plaintiffs—is simply those individuals who

“‘identify[]’ with a gender other than their biological sex.” Id.; see also Br. 2 n.1 (“A

transgender person has a gender identity that does not align with the sex they were assigned at

birth.”). As multiple sources confirm, “the transgender community is not a monolith in which

every person wants to take steps necessary to live in accord with his or her preferred gender

(rather than his or her biological sex).” Doe 2 v. Shanahan, 917 F.3d 694, 722 (D.C. Cir. 2019)

(Williams, J., concurring in result) (collecting evidence); see also id. at 701 (Wilkins, J.,

concurring) (noting “the term transgender is often defined to include persons who identify with

another gender but who do not wish to live or work in accordance with that preferred gender”).

        Nor does the Supreme Court’s recent decision in Bostock v. Clayton Cty., Georgia, No.

17-1618, 2020 WL 3146686 (U.S. June 15, 2020), alter the equal-protection analysis here. First,

Bostock said nothing about and did not consider anything about the Constitution. See id. at *17

(warning that “[t]he only question before us is whether an employer who fires someone simply

for being homosexual or transgender has discharged or otherwise discriminated against that

individual ‘because of such individual’s sex’” as that term is used in a particular provision of

Title VII). Second, nothing in the Fairness Act discriminates on the basis of transgender status,

so even assuming arguendo that Bostock had any relevance in a constitutional case, it would not

help Plaintiffs.

        In sum, the Fairness Act neither bars transgender athletes from competing in school

athletics nor draws distinctions based on transgender status or gender identity. Instead, it draws

distinctions solely based on biological sex, restricting all biological males from participating on

athletic teams designated for biological females. And it does so in the same way and for the

same purpose the Ninth Circuit recognized as valid in Clark I—“to promot[e] equality of athletic



                                                  14
        Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 15 of 16




opportunity between the sexes.” 695 F.2d at 1131. Plaintiffs’ challenge to the Act under the

Equal Protection Clause must fail.


                                       CONCLUSION

       This Court should find that the substantive provisions of Idaho’s Fairness Act comply

with the Equal Protection Clause.

                                                Respectfully submitted,



 BART M. DAVIS, ID Bar No. 2696                  ERIC S. DREIBAND, IL Bar No. 6210456
 United States Attorney                          Assistant Attorney General
 District of Idaho                               Civil Rights Division


  /s/ Peter L. Wucetich             .             /s/ Matthew J. Donnelly -             .
 PETER L. WUCETICH, ID Bar No. 10557             MATTHEW J. DONNELLY, IL Bar No. 6281308
 Assistant United States Attorney                Attorney
 District of Idaho                               United States Department of Justice
 1290 West Myrtle Street, Suite 500              Civil Rights Division
 Boise, ID 83702                                 950 Pennsylvania Avenue, NW
 Telephone: (208) 334-1211                       Washington, DC 20530
 Email: peter.wucetich@usdoj.gov                 Telephone: (202) 616-2788
                                                 Email: matthew.donnelly@usdoj.gov



DATED: June 19, 2020




                                               15
       Case 1:20-cv-00184-DCN Document 53 Filed 06/19/20 Page 16 of 16




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 19th day of June, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:


FOR THE PLAINTIFFS:                             FOR THE PROPOSED INTERVENORS:

Richard Eppink (REppink@acluidaho.org)          Bruce D. Skaug (bruce@skauglaw.com)

Gabriel Arkles (garkles@aclu.org)               Raul R. Labrador (raul@skauglaw.com)

Jame Esseks (jesseks@aclu.org                   Roger G. Brooks (rbrooks@ADFlegal.org)

Chase Strangio (cstrangio@aclu.org)             Jeffrey A. Shafer (jshafer@ADFlegal.org)

Kathleen Hartnett (khartnett@cooley.com)        Kristen K. Waggoner (kwaggoner@ADFlegal.org)

Elizabeth Prelogar (eprelogar@cooley.com)       Parker Douglas (pdouglas@ADFlegal.org)

Andrew Barr (abarr@cooley.com)                  Christiana M. Holcomb (cholcomb@ADFlegal.org)

Catherine West (cwest@legalvoice.org)


FOR THE DEFENDANTS:

Stephen L. Olsen (steven.olsen@ag.idaho.gov)

W. Scott Zanzig (scott.zanzig@ag.idaho.gov)

Dayton P. Reed (dayton.reed@ag.idaho.gov)

Matthew K. Wilde (mattwilde@boisestae.edu)

Daniel J. Skinner (danskinner@cssklaw.com)



                                                    /s/ Matthew J. Donnelly
                                                   MATTHEW J. DONNELLY
                                                   Attorney for the United States




                                              16
